UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted April 26, 2005*
                              Decided April 27, 2005

                                       Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-1487

JOHN D. RING,                                   Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Central
                                                District of Illinois
      v.
                                                No. 03-CV-3256
JAMES A. KNECHT, et al.,
    Defendants-Appellees.                       Harold A. Baker,
                                                Judge.

                                     ORDER

   John Ring is a sex offender who is civilly committed pursuant to the Illinois
Sexually Dangerous Persons Act, 725 ILCS 205/0.01 et seq. Ring previously filed a
lawsuit under 42 U.S.C. § 1983, seeking his release from confinement and damages
from a number of lawyers, judges, and others whom he alleged conspired to keep
him committed. The district court dismissed that case and we affirmed. Ring v.
Appleton, 93 Fed. Appx. 993 (7th Cir. 2004). Ring then filed a new § 1983 suit
against his attorney and several other state judges; the new action seeks only


      *
        On February 3, 2005, this court granted the appellees’ motion for an order of
noninvolvement due to lack of service of process in the district court. After an
examination of the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief and
the record. See Fed. R. App. P. 34(a)(2).
No. 04-1487                                                                   Page 2

damages—over $50 million from each defendant—but repeats many of the same
allegations from his previous suit. The district court dismissed his complaint at
screening, see 28 U.S.C. § 1915A. Ring paid the filing fee and appealed.

   Ring argues that the district court should not have dismissed his complaint. But
this case was properly dismissed because, as we explained in his previous appeal,
Ring may not sue for damages arising out of allegedly unconstitutional confinement
until either his commitment is invalidated by a state court or he successfully
petitions the district court for a writ of habeas corpus. See Heck v. Humphrey, 512
U.S. 477, 486-87 (1994); Nelson v. Murphy, 44 F.3d 497, 502 (7th Cir. 1995).
Furthermore, several of the defendants Ring has sued are judges who presided over
his commitment proceedings and appeals, and those judges are immune from
damages for actions taken in their judicial capacity. See Snyder v. Nolan, 380 F.3d
279, 285-86 (7th Cir. 2004).

    Ring also argues that, as a civilly committed sex offender, he should not be
subject to the provisions of the Prison Litigation Reform Act. But civilly committed
sex offenders in Illinois are indeed subject to the PLRA. Kalinowski v. Bond, 358
F.3d 978, 978-79 (7th Cir. 2004). Ring has accumulated two “strikes” under the
PLRA for this litigation because both the underlying suit and this appeal are
frivolous. See 28 U.S.C. § 1915(g); Hains v. Washington, 131 F.3d 1248, 1250 (7th
Cir. 1997). Since Ring also earned two strikes for his previous litigation, Ring v.
Appleton, 93 Fed. Appx. at 994, he has “struck out.” Ring is barred from proceeding
in forma pauperis in future civil suits, except as provided in 28 U.S.C. § 1915(g).

                                                                        AFFIRMED.